People v King (2017 NY Slip Op 04716)





People v King


2017 NY Slip Op 04716


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ.


800 KA 14-00669

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDOUGLAS L. KING, JR., DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered November 27, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree and assault in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and assault in the third degree
(§ 120.00). Defendant's contention that reversal of the judgment and vacatur of the plea are required because he was not advised that his enhanced sentence could include a term of postrelease supervision is not preserved for our review. Defendant had a reasonable opportunity to challenge the validity of his guilty plea on the same ground now advanced on appeal, or to move to withdraw the plea or otherwise to object to the imposition of postrelease supervision, and he failed to do so (see People v Williams, 27 NY3d 212, 214; People v Crowder, 24 NY3d 1134, 1136-1137).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court